Citation Nr: 0727644	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for bilateral hallux 
rigidus. 


REPRESENTATION

Veteran represented by:   The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from January 
1968 until August 1969, when he was honorably discharged.  
Service in Vietnam is indicated by the evidence of record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied his claim for hallux 
rigidus.  
The veteran filed a notice of disagreement (NOD) with regard 
to the September 2002 rating decision.  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in October 2004.


FINDING OF FACT

The competent medical and other evidence of record indicates 
that the veteran's current hallux rigidus was not incurred 
during his service with the United States Army.  


CONCLUSION OF LAW

Hallux rigidus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110
 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in May 2002 and March 2003 which were 
specifically intended to address the requirements of the 
VCAA.  Both letters from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show an "injury in military service or a 
disease that began in or was made worse during military 
service, OR an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "medical records, employment 
records, or records from other Federal agencies."  He was 
further advised that VA would "assist . . . by providing a 
medical examination or getting a medical opinion . . . ."  
The May 2002 letter informed the veteran that BVA had 
requested his service medical records.
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006).  More specifically, the 
veteran was advised in the May 2002 letter to "provide us 
with copies of any private treatment records you have in your 
possession."  The March 2003 letter informed the veteran to 
send "the name of the person, agency (including VA Medical 
Centers), or company who has any relevant records . . . ."  
And, to "complete, sign and return the enclosed VA Form 21-
4142, 'Authorization for Release of Information' for any non-
VA Medical Center."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The March 
2003 letter instructed the veteran to "tell us about
any additional information or evidence that you want us to 
try and get for you."  [Emphasis as in the original.]  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in September 2002.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the May 2002 and March 2003 VCAA letters and his claim was 
readjudicated in the September 2004 SOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed hallux rigidus.  
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned.  The veteran's claim of entitlement 
to service connection was denied based on element (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

Also, because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  A medical examination is unnecessary 
in this case, however, because there is no objective evidence 
of in-service incurrence of hallux rigidus. 
In the absence of such evidence, obtaining a medical nexus 
opinion would be futile. 

In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise.

In so concluding, the Board finds that the circumstances 
presented here differ from those found in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of an in-service disease or 
injury.  Accordingly, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and provided 
testimony at a January 2004 RO hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

Analysis

The veteran seeks service connection for hallux ridigus.  He 
contends that he developed hallux rigidus as a result of his 
service during the Vietnam War.  
See Statement in Support of Claim, January 2003. 

With respect to Hickson element (1), there is evidence that 
supports a conclusion that the veteran currently has hallux 
rigidus.  The November 2002 VA outpatient record noted that 
the veteran had "hallux rigidus [on his] bilateral first 
metatarsophalangeal joint."  Hickson element (1) is 
accordingly met.

Turning to Hickson element (2), in-service disease or injury, 
the Board initially finds that the veteran did not engage in 
combat with the enemy within the meaning of 38 U.S.C.A. § 
1154(b).  The veteran's military occupational specialty was 
ammunition renovator (also described in the records as 
ammunition handler).  He did not receive any decorations or 
awards indicative of combat status.  

Although the veteran was awarded the National Defense Service 
Medal, such was awarded to all personnel for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  The Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973 in the Republic of Vietnam.  See Army 
Regulation 672-5-1, 28.  Similarly, the Republic of Vietnam 
Campaign Medal with 60 Device was awarded for service in 
Vietnam.  These decorations, in and of themselves, are not 
indicative of combat status.  

There is no objective evidence of record which would lead the 
Board to believe that the veteran participated in combat, and 
the veteran himself does not appear to contend that he was in 
combat.  The Board therefore concludes that combat status has 
not been demonstrated in this case.

With respect to in-service disease, there is no evidence of 
hallux rigidus in service or for a number of years 
thereafter.  It was approximately eight years after 
separation in 1977 before there was a diagnosis of hallux 
rigidus.  Accordingly, the medical evidence of record 
indicates that the veteran did not evidence hallux rigidus in 
service.  

Concerning in-service injury, the veteran has asserted that 
he now suffers from hallux rigidus as a result of a fall 
during maneuvers in which his "big toe" "bent backwards in 
[his] boot."  See  June 2003 Statement in Support of Claim.  
However, the veteran's service records do not indicate any 
foot injury or problem.  Further, there is no mention of any 
foot complaints during the veteran's August 1969 separation 
examination.  

In essence, the veteran's case rests on his own statements 
that he injured his foot in service.  The Board has 
considered those statements.  While not necessarily doubting 
that there may have been an acute or transitory foot problem, 
his statement as to an in-service foot injury is outweighed 
by the negative service medical records, to include his own 
denial of such a problem in his separation examination.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

A November 2002 VA outpatient record notes that the veteran 
sustained an injury to the first digit of his left foot by 
jumping into a foxhole in Vietnam.  This is clearly a 
recitation of the veteran's own history, since as discussed 
above the veteran's service medical records document no such 
injury.  It is now well established that information from a 
veteran which is merely transcribed by a medical professional 
still amounts only to a statement from the veteran.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
an opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits over 30 years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking in credibility and probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Hickson element (2) is 
therefore not met, and the claim fails on this basis.  

With regard to Hickson element (3), medical nexus, no 
competent medical evidence connecting the current condition 
to military service has been submitted.  The earliest medical 
report of hallux rigidus is from 1977, but that report did 
not relate the disability to the veteran's military service.  
In the absence of an in-service disease or injury, a medical 
nexus opinion would seem to be an impossibility.  

To the extent that the veteran himself contends that his 
current disability is related to his military service, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]  Therefore, 
element (3) is also not met.

For the above-discussed reasons, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hallux rigidus.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for hallux rigidus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


